Motion to resettle the order of this court entered April 3, 1958 on decision of March 24, 1958 to the extent that it provide that the depositions before trial of one Jacob Youngman of West Berlin, Germany, and one Jacob Friedman of Tel Aviv, Israel, be taken before any Consul or Vice-Consul of the *755United States of America in West Berlin, Germany, and Tel Aviv, Israel, respectively, in place of the officials named in said order. On stipulation of the parties, motion granted. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.